ORDER
Tsoucalas, Judge:
Upon consideration of the motion of plaintiffs, NSK Ltd. and NSK Corporation (“NSK”), for further remand to instruct the Department of Commerce (“Commerce”) to add NSK’s U.S. direct selling expenses to foreign market value rather than subtracting the same from United States price and due to the fact that it would affect the amount of antidumping duties actually collected in this case and Commerce having acknowledged that it inadvertently failed to advise this Court that the treatment of direct selling expenses would affect the amount of antidumping duties actually collected in this case, it is hereby Ordered that the remand order in Slip Op. 93-178 (Sept. 10, 1993) is amended and this case is further remanded to the Department of Commerce to add NSK’s U.S. direct selling expenses to foreign market value rather than subtracting same from United States price. The corrected remand results shall be due within twenty (20) days from the date this order is entered.